Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated December 5, 1978, which affirmed a determination of the State Division of Human Rights, dated March 8, 1978, dismissing petitioner’s complaint for lack of probable cause. Order confirmed and proceeding dismissed, without costs or disbursements. There is substantial evidence to sustain the division’s determination dismissing petitioner’s complaint. While the challenged retrenchment program may have resulted in a disproportionate reduction in the number of personnel who were female or Armenian, the record does not indicate there was any unlawful discriminatory intent under section 296 (subd 1, par [a]) of the Executive Law. Titone, J. P., Mangano, Rabin and Martuscello, JJ., concur.